By the Court.
The policy upon which this action is based indemnifies plaintiffs “against loss' from the liability imposed by law upon the assured for damages on account of bodily injuries, including death resulting therefrom, accidentally suffered by any person or persons by means of the maintenance or use” of a certain automobile, within certain limits of time and place, subject to certain conditions among which is:
“Condition A: The Corporation's liability on account of an accident resulting in such injuries to ■one person, including death, is limited to Five .Thousand Dollars ($5,000.00), and subject to the same limit for each person, the Corporation’s total *242liability on account of any one accident resulting in injuries to more than one person, including death, is limited to Ten Thousand Dollars ($10,-000.00).”
By reason of bodily injuries to Jennie Goldstein damages have been recovered and paid to her and also to her husband, Daniel Goldstein. It is conceded by defendant that it is- bound to indemnify plaintiffs for both these recoveries subject to the limitation expressed in the policy. The only question to be determined is whether the limit of liability is five thousand or ten thousand dollars.
We hold that this limit is five thousand dollars.
This is clearly fixed by the first clause of Condition A: “The Corporation’s liability on account of an accident resulting in such injuries to one person, including death, is limited'to Five Thousand Dollars.” This clause by the use of the word “such” injuries refers only to bodily injuries, and limits the indemnity, no matter how many may recover because of such injury, since, as in this case, more than one person may claim and secure damages for bodily injuries to the one person.
The latter part of Condition A, which increases ■the limit where more than one person is injured as a result of any one accident, is distinctly stated to be “subject to the same limit for each person,” that is, to the five thousand dollar limit for .each person receiving bodily injuries.
'We are in accord with the opinion of Judge May in the trial court, as found in 19 N. P., N. S., 426.

Judgment affirmed.

Jones, P. J., and Hamilton, J., concur.
Gorman, J., not participating.